Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-31-2003

Yurchak v. Carbon
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2495




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Yurchak v. Carbon" (2003). 2003 Decisions. Paper 19.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/19


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

      THE UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 02-2495
                      ___________


                ROBERT T. YURCHAK

                           v.

     COUNTY OF CARBON; TOM C. GERHARD;
     WAYNE E. NOTHSTEIN; CHARLES W. GETZ,

                                       Appellants

                      ___________


ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                (D.C. Civil No. 02-cv-00049)
     District Judge: The Honorable A. Richard Caputo

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                   September 3, 2003

BEFORE: SLOVITER, NYGAARD, and ROTH, Circuit Judges.




               (Filed: December 31, 2003)

                      ___________
                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              This case arises out of the termination of Robert Yurchak’s employment as

Chief Public Defender for Carbon County. On January 7, 2002, the Carbon County

Board of Commissioners, which consisted of the individual Appellants, voted to

terminate Yurchak’s employment as Chief Public Defender. Yurchak subsequently filed

suit in the Middle District of Pennsylvania. Among his claims, Yurchak alleges that the

Appellants are liable to him under 42 U.S.C. § 1983 for terminating his employment in

violation of his First and Fourteenth Amendment rights. Essentially, Yurchak claims that

the Appellants terminated him because he ran for Judge against a Republican candidate

whom Appellant Gerhard supported.

              The Appellants (collectively referred to as “Carbon County”) moved to

dismiss Yurchak’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The

District Court granted their motion in part and denied it in part. Particularly relevant to

this appeal, the District Court denied Carbon County’s motion to dismiss based on

qualified immunity. Carbon County now appeals the District Court’s order with respect

to qualified immunity.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and

exercise plenary review over the District Court’s denial of a motion to dismiss. Emerson



                                              2
v. Thiel Coll., 296 F.3d 184, 188 (3d Cir. 2002). We will affirm the order of the District

Court.

              This appeal is limited to the issue of whether the District Court properly

denied Carbon County’s motion to dismiss based on qualified immunity. The standard

for establishing the defense of qualified immunity is that “government officials

performing discretionary functions generally are shielded from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982). The most difficult issue in most qualified immunity cases, the present

case included, is determining whether the right asserted was “clearly established.” In

Anderson v. Creighton, 483 U.S. 635, 640 (1987), the Supreme Court held that, while the

specific official action at issue need not have been previously held unlawful, the

unlawfulness of that action must be apparent in light of pre-existing law. This Court has

summarized the “clearly established” rights standard as insulating an official from

liability “so long as his actions are objectively reasonable under current federal law.”

Gruenke v. Seip, 225 F.3d 290, 299 (3d Cir. 2000).

              Applying this standard, the District Court denied Carbon County’s motion

to dismiss based on qualified immunity because it determined that “[a]ssuming that

Plaintiff’s allegations can be proven, ‘the contours of current law [at the time of the

alleged conduct would have] put a reasonable defendant on notice that his conduct would



                                              3
infringe on the plaintiff’s asserted right.’” (Dist. Ct. Op., 6-7)1 (citing Gruenke, 225 F.3d

at 302). The District Court came to this conclusion because the Supreme Court decided

Branti v. Finkel, 445 U.S. 507, 519 (1980) “more than twenty (20) years before the

conduct in question.” (Dist. Ct. Op., 6). The District Court concluded that Branti stood

for the proposition that the independent nature of a public defenders office meant that

political affiliation was not an appropriate requirement for the position of Chief Public

Defender. (Id., 5). Therefore, according to the District Court, taking Yurchak’s

allegations as true, Carbon County could not terminate his employment based on his

political affiliation.

               We agree with the District Court that, taking Yurchak’s allegations as true,

Branti clearly establishes that the Chief Public Defender position for Carbon County was

not a position where political affiliation is an appropriate requirement. 2 Therefore, Carbon

County’s termination of Yurchak’s employment because of his political affiliation was in

violation of clearly established law and that action is not entitled to qualified immunity.



1.       W e reference the page of the District Court opinion because the first volume
of the submitted record is not separately paginated.

2.       Yurchak alleges that, “in no way is the political affiliation of a public defender
relevant to the performance of the job [of Chief Public Defender].” (A.R., 11.) Taking
this allegation as true, Branti illustrates that Carbon County was violating clearly
established law when it terminated Yurchak. However, because we are reviewing a
motion to dismiss, we express no opinion as to whether Carbon County would be able to
present a set of facts sufficient to refute Yurchak’s allegations, distinguish the Carbon
County Chief Public Defender position from the position at issue in Branti and show that
its actions were not in violation of “clearly established” law.

                                              4
             For the foregoing reasons, we will affirm the District Court’s denial of

Carbon County’s motion to dismiss based on qualified immunity.




                                            5
_________________________
TO THE CLERK:

           Please file the foregoing opinion.




                                          /s/ Richard L. Nygaard
                                          ________________________________
                                          Circuit Judge




                                          6